Citation Nr: 1636675	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  15-03 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee replacement as residuals of a right knee injury. 

2.  Entitlement to service connection for a left knee replacement as residuals of a left knee injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel



INTRODUCTION


The Veteran served on active duty from June 1954 to November 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (6).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection for right and left knee replacements.

The Veteran's service treatment records cannot be associated with the file as they are fire related.  Where "service . . . records are presumed destroyed . . . the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  There is an expanded duty to assist the Veteran in obtaining evidence from alternate or collateral sources.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).

The Veteran states that while stationed at Ladd Air Force Base (AFB) in Alaska, he injured his knees.  He recalls that the injuries occurred in 1955 and he sought treatment.  He also provided a photocopy of his ID badge allowing him access to the flight line.  The ID badge indicates at that time, he served in the 5001 Supply Squadron.  While there is an expiration date of 1958, it does not have an issuance date.  

The RO made a request for additional medical records in December 2010 but used the year 1954 instead of the year identified by the Veteran, 1955.  The request also included the Veteran's last unit assignment, which was not the 5001 Supply Squadron.  It does appear the Veteran supplied the photocopy of his ID badge after the RO records request.

VA has a duty to search for records that would assist a Veteran in the development of his claim, and for which the Veteran has provided the Secretary information sufficient to locate such records, to include making as many requests as are necessary and ending only when such a search would become "futile."  In Gagne v. McDonald, 27 Vet. App. 397, 403 (2015), the Court of Appeals for Veterans Claims (CAVC) defined futile, under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159, as "a search where it is apparent that the sought-after records are either not in existence or not in the possession of the record's custodian."  The CAVC held that "the duty to assist required VA to submit multiple 60-day record searches" to the Joint Services Records Research Center (JSRRC) and that "the 13-month period in [that] case" was not "unreasonably long" where the appellant provided information regarding his stressor.  Id. at 404.

Accordingly, the Board has determined that VA should submit multiple 60-day record searches for medical records relating to the Veteran for 1955 while he was stationed at Ladd AFB.  Besides the 5001 Supply Squadron, the search request should include any other information the Veteran can provide regarding his unit assignment while stationed in Alaska

The Veteran underwent a left total knee arthroplasty (knee replacement) in 1996 and a right knee replacement in 2000.  The medical records for these procedures and the treatment leading up to the knee replacements have not been obtained by VA.  The Board has determined that the records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).

The RO in the statement of the case indicate review of VA Medical Center records from West Los Angeles/ Sepulveda, California VAMC from April 2009 to October 2014.  The file, however, only contains VAMC records to February 2010 plus audiology records up to June 2013.  In addition, the SOC refers to one treatment occurring at a different VA facility, the Loma Linda, California, VAMC in July 2009.  That record is also missing.  The Board has determined that the missing records should be associated with the file.  Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Therefore, a complete set of VAMC records from February 2010 to the present and the Loma Linda VAMC record should be requested to ensure that the Board has all relevant VAMC records.

Finally, there has not been a VA examination to determine whether the Veteran's knee disabilities are related to service.  Once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain whether the disabilities are present and to ascertain the etiology.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide information identifying the unit or units of assignment while stationed in Alaska.  The request should ask for the United States Air Force Group, Squadron, and Wing.  The RO should also advise the Veteran that the failure to provide the information may result in a VA examination and subsequent decision based upon the evidence of record.

2.  Request from the NPRC, JSRRC, and any other appropriate source, to include the National Archives and Records Administration, or any other appropriate custodian of records for the period identified by the Veteran from January 1, 1955 to December 31, 1955, the unit roster lists, muster rolls (or any equivalent documents), morning reports (or any equivalent documents), daily duty status reports, investigative reports, time orders, call sheets, run sheets, dispatch logs, or other documents that relate to whether the Veteran suffered an injury to one or both knees while assigned to the 5001 Supply Squadron.  The RO should make multiple requests in 2-month increments to cover the Veteran's entire time in Alaska.

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Ask the Veteran to submit or authorize VA to obtain the medical records of all medical care providers who were involved on the treatment of the Veteran's left knee replacement in 1966 and the right knee replacement in 2000.

4.  Obtain all VA medical records of treatment of the Veteran at the West Los Angeles VAMC and associated outpatient clinics from February 2010 to the present and the records from the July 2009 Loma, Linda VAMC, treatment.   

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

5.  After the record development is completed, provide the Veteran with a VA orthopedic examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has a knee disability for each knee.  For each such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally related to service, to specifically include the Veteran's competent lay statements, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

The examiner is advised that the Veteran's records are fire-related and there is no separation examination or other service treatment records available for review

The examiner is also advised that lay evidence of continuity of symptoms, after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that a symptom, for example pain, is derived from an injury, disease, or event in service. 

The examiner must not rely solely on the absence of knee treatment in service as the basis for a negative opinion.  The question is whether the current knee disabilities are related to service.

A complete rationale for any opinion offered should be provided.

6.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.















The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




